DETAILED ACTION
The communication dated 1/18/2019 has been entered and fully considered.
Claims 1-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR 10-2015-0102572 A, provided in the IDS of 11/21/2018) in view of Freida (U.S. 5,768,917), hereinafter FREIDA.
Regarding claim 1, LEE teaches: A cleaning ball for a tubular medical device (LEE teaches a cleaning ball [0001]), comprising: a hemispherical upper cap (110) and a hemispherical lower cap (120) (LEE shows the cleaning tool (1) is spherical, which would inherently have a hemispherical upper and lower cap [Fig. 1]), which are made of a textile fabric material having surface roughness and have the same size and shape to form a spherical shape (LEE teaches the cleaning member (220) is made of a material having an absorbent property, and can be a sponge material [0033]. LEE further teaches the cleaning member (220) is spherical [Fig. 2]) having a hollow (101) therein, wherein the upper cap and the lower cap are press-worked and integrally formed, and have a flange (102) protruded along the pressed bonding portion, wherein the cleaning ball is introduced together with a washing solution (11) into a tubular medical device (10) (LEE teaches the second cleaning member (220) carries the cleaning solution to the endoscope [0036]) and then is discharged while scraping and removing residues (13) deposited on an inner peripheral surface of the tubular medical device (10) (LEE teaches the cleaning member (200) is a member that is substantially responsible for washing the inside of the endoscope [0029]. LEE teaches the cleaning member is used to clean foreign matter that is trapped between the first cleaning member (210) and second cleaning member (220) and removes it [0037]).
LEE is silent as to: the cleaning ball is a spherical shape having a hollow (101) therein, wherein the upper cap and the lower cap are press-worked and integrally formed, and have a flange (102) protruded along the pressed bonding portion. In the same field of endeavor, cleaning balls, FREIDA teaches a hollow spherical housing [claim 1, Abstract]. FREIDA teaches the ball generally comprises two symmetrical semispherical halves (1, 2) and each of the two semi-spherical halves (1,2) is provided with a circumferential connecting flange (11, 12) at its edge [Col. 2, lines 11-16].  FREIDA teaches the cleaning ball is welded together and would inherently be integrally formed [Col. 2, lines 26-33]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE, by having a hollow housing and two semi-spherical sides welded together, as suggested by FREIDA, in order to provide a solid cleaning agent inside and contained for washing [Col. 1, lines 33-35].
Regarding claim 2, FREIDA further teaches: wherein the hollow (101) includes a polymer (130) having elasticity so as to maintain a ball shape inside the hollow (FREIDA teaches a porous shell (5) and the porous shell is made from plastic material [Col. 2, lines 50-51]).
Regarding claim 3, LEE and FREIDA teach all of the limitations as stated above, but are silent as to: wherein the polymer (130) is any one of elastomer, sodium polyacrylate or polyacrylic acid ester. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the porous shell made from an elastomer, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to use an elastomer for the purpose of maintaining the shape.
Regarding claim 4, FREIDA further teaches: wherein the polymer (130) is surrounded by an expanding agent (140) that absorbs water and is expanded (FREIDA teaches the halves (1, 2) surrounding the shell (5) are preferably made from soft plastic or foam material, which the foam material would inherently absorb water and expand [Col. 2, lines 50-53]).
Regarding claim 5, FREIDA further teaches: wherein the upper cap (110) and the lower cap (120) have different surface roughnesses, respectively (FREIDA teaches the halves (1, 2) surrounding the shell (5) are preferably made from soft plastic or foam material, which the foam material would inherently absorb water and expand [Col. 2, lines 50-53]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to have a first cap in a soft plastic and a second cap of foam material as those are known materials in the art, and one would have been motivated to do so to prevent the object to be cleaned to be scratched or damaged [Col. 2, lines 51-54]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR 10-2015-0102572 A, provided in the IDS of 11/21/2018) and Freida (U.S. 5,768,917), hereinafter FREIDA, as applied to claim 2 above, and further in view of Reynolds (U.S. 2,810,143), hereinafter REYNOLDS.
Regarding claim 3, LEE and FREIDA teach all of the limitations as stated above, but are silent as to: wherein the polymer (130) is any one of elastomer, sodium polyacrylate or polyacrylic acid ester. In the same field of endeavors, cleaning balls, REYNOLDS teaches cleaning balls made of elastomer [Col. 3, lines 35-37]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE and FREIDA, by having the cleaning ball made of elastomer, as suggested by REYNOLDS, in order for the presence of water or other liquid have no softening or solvent action on the balls [Col. 3, lines 30-32].
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR 10-2015-0102572 A, provided in the IDS of 11/21/2018) and Freida (U.S. 5,768,917), hereinafter FREIDA, as applied to claim 1 above, and further in view of Williams (U.S. 3,858,876), hereinafter WILLIAMS.
Regarding claim 5, LEE and FREIDA teach all of the limitations as stated above. In the alternative, in the same field of endeavor, balls, WILLIAMS teaches a ball that has different textures in different areas of the ball [Col. 2, lines 64-68 – Col. 3, lines 1-2]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE and FREIDA to have a ball with different textures, as suggested by WILLIAMS, in order for aesthetics or to have guides for holding the ball [Col. 3, lines 3-4].
Claim(s) 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR 10-2015-0102572 A, provided in the IDS of 11/21/2018), in view of TOMESCU et al. (U.S. PGPUB 2013/0101739), hereinafter TOMESCU.
Regarding claim 6, LEE teaches: A method of manufacturing a cleaning ball for a tubular medical device (LEE teaches a cleaning ball [0001]), wherein the cleaning ball is made of a textile fabric material having surface roughness (LEE teaches the cleaning member (220) is made of a material having an absorbent property, and can be a sponge material [0033], which would inherently have a surface roughness.), has a spherical shape (LEE further teaches the cleaning member (220) is spherical [Fig. 2]) including a hollow (101) therein, is introduced together with a washing solution (11) into a tubular medical device (10) (LEE teaches the second cleaning member (220) carries the cleaning solution to the endoscope [0036]) and then is discharged while scraping and removing residues (13) deposited on an inner peripheral surface of the tubular medical device (10) (LEE teaches the cleaning member (200) is a member that is substantially responsible for washing the inside of the endoscope [0029]. LEE teaches the cleaning member is used to clean foreign matter that is trapped between the first cleaning member (210) and second cleaning member (220) and removes it [0037]), comprising: a cap type base formation step (Si) which includes: placing a textile fabric (F) having desired surface roughness and area between a top mold (200a) and a bottom mold (200b), wherein a recessed part (201) and a protrusion part (202) correspondingly engaged with each other are formed in the top and bottom molds, respectively; and press- working the textile fabric (F) to form an upper cap base (150) and a lower cap base (160), wherein each of the bases has a plurality of hemispheres formed on a surface thereof; a top and bottom alignment step (S2) which includes aligning the upper cap base (150) and the lower cap base (160) formed in the base formation step (Si) such that hemispheres correspond to each other to form a hollow (101) in the center of the bases; and a molding and cutting step (S3) which includes compressing the upper cap base (150) and the lower cap base (160) aligned in the top and bottom alignment step (S2) through a press (300) and cutting the same, thereby manufacturing the cleaning ball (100) in a spherical shape which includes a hollow (101) in the center thereof.
LEE is silent as to: a cap type base formation step (Si) which includes: placing a textile fabric (F) having desired surface roughness and area between a top mold (200a) and a bottom mold (200b), wherein a recessed part (201) and a protrusion part (202) correspondingly engaged with each other are formed in the top and bottom molds, respectively; and press- working the textile fabric (F) to form an upper cap base (150) and a lower cap base (160), wherein each of the bases has a plurality of hemispheres formed on a surface thereof; a top and bottom alignment step (S2) which includes aligning the upper cap base (150) and the lower cap base (160) formed in the base formation step (Si) such that hemispheres correspond to each other to form a hollow (101) in the center of the bases; and a molding and cutting step (S3) which includes compressing the upper cap base (150) and the lower cap base (160) aligned in the top and bottom alignment step (S2) through a press (300) and cutting the same, thereby manufacturing the cleaning ball (100) in a spherical shape which includes a hollow (101) in the center thereof.
In the same field of endeavor, molding, TOMESCU teaches: placing a textile fabric (F) having desired surface roughness and area between a top mold (200a) and a bottom mold (200b), wherein a recessed part (201) and a protrusion part (202) correspondingly engaged with each other are formed in the top and bottom molds (TOMESCU teaches a bottom cavity (9) and a top cavity (11) and a plurality of inserts (8) that act as a male mold [0033; Figs. 2-4]. TOMESCU teaches a sheet (7), which is a piece of a non-woven textile, is inserted into the mold (10) [0032-0033]), respectively; and press- working the textile fabric (F) to form an upper cap base (150) and a lower cap base (160) (TOMESCU teaches the sheet is pressed into the cavities [0033-0034]), wherein each of the bases has a plurality of hemispheres formed on a surface thereof (TOMESCU shows the base of the mold (10) has a plurality of hemispheres [Fig. 3]); a top and bottom alignment step (S2) which includes aligning the upper cap base (150) and the lower cap base (160) formed in the base formation step (Si) such that hemispheres correspond to each other to form a hollow (101) in the center of the bases (TOMESCU teaches alignment grooves (30) are present to assist in placing the module [0047]. Furthermore, it would be inherent that when the molds are pressed together, the molds would be aligned.); and a molding and cutting step (S3) which includes compressing the upper cap base (150) and the lower cap base (160) aligned in the top and bottom alignment step (S2) through a press (300) and cutting the same (TOMESCU teaches molding the sheets [0034] and after molding the sheets (7) are trimmed to final dimensions [0037]), thereby manufacturing the cleaning ball (100) in a spherical shape which includes a hollow (101) in the center thereof (TOMESCU teaches the inserts after the molding has occurred can be removed, making it hollow [0038]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE, by the concept of making semi-circular shapes by molding, as suggested by TOMESCU, in order for a product that can be submerged [0002].
Regarding claim 7, TOMESCU further teaches: wherein the top and bottom alignment step (S2) includes positioning a polymer layer (170) such that a polymer (130) having elasticity is included in the hollow (101) so as to maintain the spherical shape (TOMESCU teaches an adhesive or weld enhancing material may be applied, for example sprayed in a thin layer or printed as lines or a grid of dots, on both sides of the insert [0043]).
Regarding claim 9, TOMESCU further teaches: wherein the molding and cutting step (S3) includes an ultrasonic bonding process or a bonding process using an adhesive in order to bond the upper cap base (150) and the lower cap base (160) before compressing and cutting (TOMESCU teaches an adhesive or weld enhancing material may be applied, for example sprayed in a thin layer or printed as lines or a grid of dots, on both sides of the insert. Placing the insert (50) between two sheets 97) thus provides an alternate method for applying an adhesive or weld enhancing material to the connectors (5) [0043]. TOMESCU teaches the glue can be applied using a dispenser, for example a roller or a glue printing head moved by servos controlled by a computer, and then the cylindrical insert may be placed inside the mold [0038]).
Regarding claim 10, TOMESCU further teaches: wherein an upper cap (110) formed of the hemispherical upper cap base (150) and a lower cap (120) formed of the hemispherical lower cap base (160) further include a flange protruded and formed by compressing a bonding portion of the bases (TOMESCU teaches flanges (4) and flat connectors (5) are formed when molding [0032; 0042; Figs. 1-4]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR 10-2015-0102572 A, provided in the IDS of 11/21/2018), and TOMESCU et al. (U.S. PGPUB 2013/0101739), hereinafter TOMESCU, as applied to claim 6 above, and further in view of Freida (U.S. 5,768,917), hereinafter FREIDA.
Regarding claim 7, LEE and TOMESCU teach all of the limitations as stated above. In the alternative, in the same field of endeavor, cleaning balls, FREIDA teaches: wherein the top and bottom alignment step (S2) includes positioning a polymer layer (170) such that a polymer (130) having elasticity is included in the hollow (101) so as to maintain the spherical shape (FREIDA teaches a porous shell (5) and the porous shell is made from plastic material [Col. 2, lines 50-51], and is inside the hollow space of the halves (1, 2) [Fig. 1]. FREIDA teaches that there are positioning holes (111, 211) when assembling [Col. 2, lines 15-18]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE, by having a hollow housing and positioning holes, as suggested by FREIDA, in order to provide a solid cleaning agent inside and contained for washing [Col. 1, lines 33-35]
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR 10-2015-0102572 A, provided in the IDS of 11/21/2018), TOMESCU et al. (U.S. PGPUB 2013/0101739), hereinafter TOMESCU, and Freida (U.S. 5,768,917), hereinafter FREIDA, as applied to claim 7 above, and further in view of Anderson (U.S. 2,706,514), hereinafter ANDERSON.
Regarding claim 8, LEE, TOMESCU and FREIDA teach all of the limitation as stated above, but are silent as to positioning an expanding agent layer (180a) or (180b), which is made of a material expanded by water absorption, so as to surround the polymer (130) with an expanding agent (140). In the same field of endeavor, balls, ANDERSON teaches two inner hemispheres are made of a foamed material with rubber that are covered with a thin film (14, 15) of latex, which is expandable [Col. 2, lines 43-47]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LEE, TOMESCU, and FREIDA, by having a latex layer, as suggested by ANDERSON, in order to position and receive a core [Col. 2, lines 48-50].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simon (U.S. PGPUB 2014/0276514); Keyes (U.S. PGPUB 2017/0260672).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748